Exhibit 10.2

Execution Copy

 

BNP PARIBAS SECURITIES CORP.

BNP PARIBAS

787 Seventh Avenue

New York, New York 10019

  

THE BANK OF NOVA SCOTIA

250 Vesey Street

New York, New York 10281

CONFIDENTIAL

August 1, 2017

Jacobs Engineering Group Inc.

1999 Bryan Street, Suite 1200

Dallas, Texas 75201

Attention:

Project Charlotte

$1,600,000,000 Senior Unsecured Revolving Credit Facility

Commitment Letter

Ladies & Gentlemen:

You have informed each of BNP Paribas (“BNPP”), BNP Paribas Securities Corp.
(“BNPPSC” and, together with BNPP, “BNP Paribas”) and The Bank of Nova Scotia
(“Scotiabank”, together with BNP Paribas, the “Commitment Parties”, “we” or
“us”) that Jacobs Engineering Group Inc. and its subsidiaries (the “Company” or
“you”) intend to acquire, through a merger (the “Acquisition”), the company you
have identified to us as “Project Charlotte” and its subsidiaries (collectively,
the “Acquired Business”) in a transaction that will result in you owning the
Acquired Business.

You have further informed us that:

(a) you intend the financing for the Acquisition will include a $1,200,000,000
senior unsecured delayed-draw term loan facility (the “Term Loan Facility) as
described in that certain letter agreement among us and you, of even date
herewith (the “Term Loan Facility Commitment Letter”);

(b) (x) you are party to that certain Amended and Restated Credit Agreement,
dated as of February 7, 2014 (as amended, modified or supplemented from time to
time and in effect as of the date hereof , the “Existing Revolving Credit
Agreement”), among the Company, certain subsidiaries of the Company, the several
lenders from time to time parties thereto, each issuer of letters of credit from
time to time party hereto, and Bank of America, N.A., as administrative agent
and swing line lender and (y) you intend to solicit the approvals required under
the Existing Revolving Credit Agreement for certain consents and amendments that
would permit the closing of the Acquisition without any further consents from
the Lenders and subject to no conditions other than the conditions in the
Conditions Schedules (as defined below) (such consents and amendments
collectively, the “Amendment”; the approvals required under the Existing
Revolving Credit Agreement in connection with such Amendment, the “Required
Approvals”); and

(c) solely in the event that the Required Approvals are not obtained for any
reason (such event, an “Amendment Failure”), you intend that financing for the
Transaction will also include a new $1,600,000,000 senior unsecured revolving
credit facility (the “New Revolving Credit Facility”).

 

1



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Summary of Terms and Conditions attached hereto as Annex
A (the “Term Sheet”), the Schedule of Conditions Precedent to the New Revolving
Credit Facility on the Closing Date attached hereto as Annex B (“Conditions to
Closing Schedule”) and the Schedule of Conditions Precedent to the New Revolving
Credit Facility on the Funding Date attached hereto as Annex C (“Conditions to
Funding Schedule”, and together with the Conditions to Closing Schedule, the
“Conditions Schedules”, and the Term Sheet, the Conditions Schedules and this
letter, collectively, the “Commitment Letter”). The Acquisition, the Term Loan
Facility, the repayment of certain existing indebtedness of the Acquired
Business, the Amendment, or if the Required Approvals are not obtained for any
reason, the New Revolving Credit Facility, and the payment of related fees and
expenses are hereinafter referred to collectively as the “Transaction”.

1. Engagement, Commitments and Conditions.

Amendment. Subject to the terms and conditions described in this Commitment
Letter and in the confidential fee letter between you and us of even date
herewith (the “Fee Letter”), we are pleased to confirm the arrangements under
which each of BNPPSC and Scotiabank will commit to use their commercially
reasonable efforts to solicit the Required Approvals and arrange the Amendment
(in such capacity, the “Amendment Arrangers”). For the avoidance of doubt, this
commitment to use commercially reasonable efforts to solicit the Required
Approvals and arrange the Amendment is not a guarantee with respect to the
successful outcome of the Amendment and does not constitute or give rise to a
commitment to purchase commitments with respect to or loans under the Existing
Revolving Credit Facility in order to ensure the successful outcome of the
Amendment.

New Revolving Credit Facility. Subject to the terms and conditions described in
this Commitment Letter and in the confidential Fee Letter, we are pleased to
confirm (but solely in the event of an Amendment Failure) that (a) each of
BNPPSC and Scotiabank is exclusively authorized by you to act, and each of
BNPPSC and Scotiabank hereby agree to act, as the joint lead arrangers and joint
bookrunners (in such capacities, the “New Revolving Credit Facility Arrangers”
and, together with the Amendment Arrangers, the “Lead Arrangers”) for the New
Revolving Credit Facility, (b) BNPP is exclusively authorized by you to act, and
BNPP hereby agrees to act, as the administrative agent (in such capacity, the
“Administrative Agent”) for the New Revolving Credit Facility, (c) the Lead
Arrangers will manage the syndication of the New Revolving Credit Facility to a
syndicate of banks, financial institutions and other persons that will
participate in the New Revolving Credit Facility and that are reasonably
acceptable to us and to you (your consent not to be unreasonably withheld or
delayed) (such banks, financial institutions and other persons, including BNPP
and Scotiabank, the “Lenders”), and (d) each of BNPP and Scotiabank (in such
capacity, the “Initial Lenders”) commits, on a several but not joint basis, to
provide the principal amount of the New Revolving Credit Facility set forth
opposite such Commitment Party’s name on Schedule I attached hereto (for the
avoidance of doubt, in each case, after giving effect to any original issue
discount as contemplated herein or in the Fee Letter).

The commitments of the Initial Lenders hereunder and the undertaking of the Lead
Arrangers to provide the services described herein are subject only to the
satisfaction of each of the conditions precedent set forth in the Conditions
Schedules. For the avoidance of doubt, the commitment of the Initial Lenders
shall automatically and immediately terminate upon the occurrence, prior to or
concurrent with the consummation of the Acquisition, of the receipt of the
Required Approvals.

2. Solicitation and Syndication.

Amendment. The Lead Arrangers intend to commence the solicitation of the
Required Approvals and the arrangement of the Amendment promptly following the
date hereof. You agree to assist, and use your commercially reasonable efforts
to cause the Acquired Business to assist, the Lead Arrangers in attempting to
solicit the Required Approvals and arrange the Amendment. Such assistance shall
include your using commercially reasonable efforts to (a) provide the Lead
Arrangers with all information reasonably deemed necessary by the Lead Arrangers
to obtain the Required Approvals and arrange the

 

2



--------------------------------------------------------------------------------

Amendment, including, but not limited to, all customary information with respect
to the Acquired Business, the Transaction and the other transactions
contemplated hereby, including, the Projections (as defined below); (b) assist
in the preparation of customary marketing materials to be used in connection
with the solicitation of the Required Approvals and arrangement of the
Amendment; (c) ensure that the solicitation and arrangement efforts of the Lead
Arrangers benefits materially from your existing lending relationships and the
existing banking relationships of the Acquired Business; (d) cause direct
contact between your senior management, representatives and advisors (and your
using commercially reasonable efforts to cause direct contact between senior
management, representatives and advisors of the Acquired Business) and the
lenders under Existing Revolving Credit Agreement (the “Existing Revolving
Lenders”) and the Lead Arrangers; and (e) host, with the Lead Arrangers, one or
more meetings (including telephonically) of the Existing Revolving Lenders at
times and locations to be mutually agreed upon (and your using commercially
reasonable efforts to cause senior management of the Acquired Business to be
available for such meetings).

New Revolving Credit Facility. In the event of an Amendment Failure, the Lead
Arrangers intend to commence syndication of the New Revolving Credit Facility
promptly following an Amendment Failure, and until the earlier of (i) a
Successful Syndication and (ii) 60 days after the Closing Date (the earlier
thereof, the “Syndication Date”), you agree to assist, and use your commercially
reasonable efforts to cause, the Acquired Business to assist, the Lead Arrangers
in attempting to achieve a Successful Syndication. Such assistance shall include
your using commercially reasonable efforts to (a) provide the Lead Arrangers
with all information reasonably deemed necessary by the Lead Arrangers to
achieve a Successful Syndication, including, but not limited to, all customary
information with respect to the Acquired Business, the Transaction and the other
transactions contemplated hereby, including all customary financial information
and customary projections relating to the Acquired Business (including financial
estimates, budgets, forecasts and other forward-looking information for the life
of the New Revolving Credit Facility, the “Projections”); (b) assist in the
preparation of a customary confidential information memorandum (the
“Confidential Information Memorandum”) and other customary marketing materials
to be used in connection with the syndication of the New Revolving Credit
Facility; (c) ensure that the syndication efforts of the Lead Arrangers benefit
materially from your existing lending relationships and the existing banking
relationships of the Acquired Business; (d) cause direct contact between your
senior management, representatives and advisors (and your using commercially
reasonable efforts to cause direct contact between senior management,
representatives and advisors of the Acquired Business) and the proposed Lenders
and the Lead Arrangers; and (e) host, with the Lead Arrangers, one or more
meetings (including telephonically) of prospective Lenders at times and
locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause senior management of the Acquired Business to be available for
such meetings).

You acknowledge that the Lead Arrangers on your behalf will make available an
information package and presentation to the Existing Revolving Lenders or
proposed syndicate of Lenders by posting the information package and
presentation on DebtDomain, SyndTrak, IntraLinks or another similar electronic
system. You also acknowledge that certain Existing Revolving Lenders or
prospective Lenders may be “public side” Lenders (i.e., Existing Revolving
Lenders or Lenders that have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws) with respect to you, the Acquired Business, your or its
subsidiaries, the respective securities of any of the foregoing or the
Transaction and who may be engaged in investment and other market-related
activities with respect to such entities’ securities). At the reasonable request
of the Lead Arrangers, you agree to assist in the preparation of a version of
the information package and presentation consisting exclusively of information
and documentation with respect to the Acquired Business, the Acquired Business’
securities and the Transaction that is either (a) information is publicly
available, (b) not material with respect to you, the Acquired Business, your or
its respective subsidiaries, the Transaction or any of your or their respective
securities for purposes of United States federal and state securities laws or
(c) of a type that would be publicly disclosed in connection with any issuance
by the

 

3



--------------------------------------------------------------------------------

Acquired Business or any of their respective subsidiaries of any debt or equity
securities issued pursuant to a public offering, Rule 144A offering or other
private placement where assisted by a placement agent (all such information and
documentation being “Public Lender Information” and with any information and
documentation that is not Public Lender Information being referred to herein as
“Private Lender Information”). It is understood that in connection with your
assistance described above, customary authorization letters will be included in
any information package and presentation whereby you or the Acquired Business
authorize the distribution of such information to Existing Revolving Lenders or
prospective Lenders, containing a representation by you or the Acquired Business
to the Lead Arrangers that the Public Lender Information does not include
information about the Company, its subsidiaries or its securities other than as
described in clauses (a) through (c) above, and the Public Lender Information
will contain customary language exculpating us, our affiliates, you, the
Acquired Business and your and their affiliates with respect to any liability
related to the use of the contents of such Public Lender Information or any
related marketing material by the recipients thereof in violation of applicable
securities laws. You acknowledge and agree that the following documents may be
distributed to potential Lenders wishing to receive only the Public Lender
Information (unless you promptly notify us otherwise and provided that you have
been given a reasonable opportunity to review such documents): (x) drafts and
final definitive documentation with respect to the Amendment or, if applicable,
the New Revolving Credit Facility (excluding, if applicable, any specifically
identified confidential schedules thereof); (y) administrative materials
prepared by the Lead Arrangers for Existing Revolving Lenders or prospective
Lenders (such as a Lender meeting invitation, allocations and funding and
closing memoranda (but excluding any projections)); and (z) notification of
changes in the terms of the Amendment or, if applicable, the New Revolving
Credit Facility. You also agree to identify that portion of any other
Information (as defined below) as relating to you or the Acquired Business (the
“Acquired Business Materials”) to be distributed to “public side” Lenders and
that you will clearly and conspicuously mark such materials “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof. By marking the Acquired Materials “PUBLIC,” you shall be deemed to
have authorized the Lead Arrangers and the proposed Lenders to treat the
Acquired Business Materials as not containing any information with respect to
the Acquired Business Materials or its securities other than as described in
clauses (a) through (c) above. You agree that, unless expressly identified as
Public Lender Information, each document to be disseminated by the Lead
Arrangers to any Lender in connection with the New Revolving Credit Facility
will be deemed to contain Private Lender Information (except with respect to
those documents described in clauses (x), (y) and (z) of the second preceding
sentence).

To ensure an orderly and effective solicitation of the Required Approvals or, if
applicable, the syndication of the New Revolving Credit Facility and the
commitments provided herein, you agree that, after your acceptance hereof but
and until the later of the Closing Date and the Syndication Date, (i) you will
not and will not permit any of your affiliates to, and (ii) you will use
commercially reasonable efforts to cause the Acquired Business and its
subsidiaries not to, in each case, solicit or attempt to solicit the Required
Approvals, arrange or attempt to arrange the Amendment, syndicate or issue,
attempt to syndicate or issue, announce or authorize the announcement of the
syndication or issuance of any offering, placement or arrangement of any debt
securities or syndicated bank financing (other than (a) indebtedness incurred in
the ordinary course of business for general corporate purposes and consistent
with past practices for capital expenditures and working capital purposes,
(b) the Term Loan Facility, (c) revolving borrowings and letters of credit
issued under the Existing Revolving Credit Agreement or, if applicable, the New
Revolving Credit Facility, in each case, incurred in the ordinary course of
business for general corporate purposes consistent with past practices and
(d) indebtedness permitted to be incurred and/or remain outstanding under the
Acquisition Agreement as in effect on the date hereof, if any (“Permitted
Surviving Debt”)) by or on behalf of you, the Acquired Business or any of your
or the Acquired Business’ subsidiaries, without the prior written consent of the
Lead Arrangers if such solicitation of Required Approvals, arrangement of the
Amendment or debt securities or syndicated bank financing would have, in the
reasonable judgment of the Lead Arrangers, a detrimental effect upon the
solicitation of the Required Approvals, arrangement of the Amendment or primary
syndication of the New Revolving Credit Facility.

 

4



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the solicitation of the Required Approvals or, if applicable, the
syndication in consultation with you, including decisions as to the selection of
prospective Lenders (which selection shall, for the avoidance of doubt, be
subject to your consent (not to be unreasonably withheld or delayed)), when
commitments will be accepted, and final allocations of the commitments among the
Lenders. You agree that no other agents, co-agents, arrangers, syndication
agents or book managers or bookrunners will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Fee Letter) will be paid in connection with the solicitation of the Required
Approvals or, if applicable, the New Revolving Credit Facility unless otherwise
agreed between the Commitment Parties and you. It is also understood and agreed
that the amount and distribution of the fees among the Lenders will be at the
sole and absolute discretion of the Lead Arrangers. You and we also agree that
BNP Paribas will have “left” placement and Scotiabank will appear to its
immediate right in any and all marketing materials or other documentation used
in connection with the New Revolving Credit Facility.

Notwithstanding any other provision of this Commitment Letter to the contrary
and notwithstanding any syndication, assignment or other transfer by the Initial
Lenders, (a) the Initial Lenders shall not be relieved, released or novated from
its obligations hereunder (including its obligation to fund its applicable
percentage of the New Revolving Credit Facility on the Funding Date) in
connection with any syndication, assignment or other transfer until after the
funding of the New Revolving Credit Facility on the Funding Date, (b) no such
syndication, assignment or other transfer shall become effective with respect to
any portion of the Initial Lenders’ commitments in respect of the New Revolving
Credit Facility until the funding of the New Revolving Credit Facility on the
Funding Date, and (c) unless the Company agrees in writing, the Initial Lenders
shall retain exclusive control over all rights and obligations with respect to
its commitments in respect of the New Revolving Credit Facility, including all
rights with respect to consents, waivers, modifications, supplements and
amendments, until the Funding Date has occurred.

The Commitment Parties hereby acknowledge and agree that the syndication
described in this Section 2 is not a condition to the obligation of the Initial
Lenders to fund the New Revolving Credit Facility.

3. Information.

You hereby represent, warrant that (with respect to information provided by or
relating to the Acquired Business or its respective operations or assets, to
your knowledge) (a) all written factual information and written factual data,
other than (i) the Projections (defined below), estimates, budgets and other
forward-looking information and (ii) information of a general economic or
industry specific nature (such written information and data other than as
described in the immediately preceding clauses (i) and (ii), the “Information”),
that has been or will be made available to the Lead Arrangers or the other
Lenders, directly or indirectly, by you, the sellers of the Acquired Business,
the Acquired Business or by any of your or their respective representatives on
your behalf in connection with the transactions contemplated hereby, when taken
as a whole after giving effect to all supplements and updates provided thereto,
is or will be, when furnished, supplemented or updated, correct in all material
respects and does not or will not, when furnished, supplemented or updated,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates provided thereto through the
later of the Closing Date and the Syndication Date) and (b) the Projections,
when taken as a whole, have been, or will be, prepared in good faith based upon

 

5



--------------------------------------------------------------------------------

assumptions that are believed by you to be reasonable at the time prepared and
at the time the related Projections are so furnished; it being understood that
(i) the Projections are merely a prediction as to future events and are not to
be viewed as facts, (ii) the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of you
and/or the Acquired Business, and (iii) no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material. You agree that if,
at any time prior to the later of the Syndication Date and the Closing Date, you
become aware that any of the representations in the preceding sentence would be
incorrect in any material respect if the Information or the Projections were
being furnished and such representations were being made at such time, you will
(or, with respect to Information and Projections concerning the Acquired
Business, you will, subject to any applicable limitations on your rights as set
forth in the Acquisition Agreement, use commercially reasonable efforts to)
supplement the Information and the Projections from time to time until such
later date such that (to your knowledge with respect to the Acquired Business
and its subsidiaries) the representations and warranties will be correct under
those circumstances, it being understood that such supplementation (to the
extent made prior to the Closing Date) shall cure any breach of such
representation and warranty. You understand that in arranging and syndicating
the New Revolving Credit Facility, the Lead Arrangers will be using and relying
on the Information and the Projections without independent verification thereof.

The Commitment Parties hereby acknowledge and agree that the requirement to
provide the information described in this Section 3 is not a condition to the
obligation of the Initial Lenders to fund the New Revolving Credit Facility.

4. Expenses; Indemnification.

Whether or not a definitive financing agreement is entered into, you shall pay
(or cause to be paid) our reasonable out-of-pocket costs and expenses (including
the reasonable fees and expenses of one primary law firm and one local counsel
for each of BNP Paribas and Scotiabank in each reasonably necessary, relevant
and material jurisdiction, professional fees of consultants and other experts,
and syndication and due diligence expenses) incurred before or after the date of
this Commitment Letter arising in connection with the Commitment Letter, the Fee
Letter, the definitive documentation for the Amendment or New Revolving Credit
Facility, the solicitation of the Required Approvals, the syndication of the New
Revolving Credit Facility and the other transactions contemplated hereby,
whether or not the Amendment or New Revolving Credit Facility closes; provided
that you shall not be required to pay our legal expenses relating to enforcement
of the Company’s rights under this Commitment Letter or the Fee Letter.

You hereby agree to indemnify and hold harmless the Administrative Agent, the
Commitment Parties and their respective affiliates and each director, officer,
employee, agent, attorney and affiliate thereof (each such person, an
“Indemnified Person”) from and against any losses, claims, damages, liabilities
or other expenses to which an Indemnified Person may become subject, insofar as
such losses, claims, damages, liabilities (or actions or other proceedings
commenced or threatened in respect thereof) or other expenses arise out of or in
any way relate to or result from the Transaction, the solicitation of the
Required Approvals, this Commitment Letter and the Fee Letter or any other
transaction contemplated by the foregoing, and to reimburse, on demand, each
Indemnified Person for any reasonable legal or other expenses of one primary law
firm and one local counsel (and, in the case of an actual conflict of interest,
one additional counsel to the affected Indemnified Persons) in each reasonably
necessary, relevant and material jurisdiction, or other reasonable and
documented out-of-pocket expenses incurred in connection with investigating,
defending or participating in any such investigation, litigation or other
proceeding (a “Proceeding”) (whether or not any such investigation, litigation
or other proceeding involves claims made among you, the Acquired Business, its
subsidiaries or any third party (other than any Indemnified

 

6



--------------------------------------------------------------------------------

Person), on the one hand, and any such Indemnified Person, on the other hand,
and whether or not any such Indemnified Person is a party to any Proceeding out
of which any such expenses arise); provided, the indemnity contained herein
shall not apply to the extent that it is determined in a final nonappealable
judgment by a court of competent jurisdiction that such losses, claims, damages,
liabilities or other expenses result from (a) the bad faith, gross negligence or
willful misconduct of any Indemnified Person or any material breach of any
Indemnified Person’s obligations hereunder, (b) the material breach of any
Indemnified Person’s obligations under this Commitment Letter, or (c) disputes
arising solely among Indemnified Persons, other than (x) disputes involving BNP
Paribas or Scotiabank solely in each of their respective capacities as
administrative agent, amendment arranger, book-runner or lead arranger (as
applicable) for the Amendment or, if applicable, the New Revolving Credit
Facility but solely with respect to BNP Paribas or Scotiabank in such capacity
and not to any other Indemnified Person, person or entity involved therewith and
(y) claims not arising out of any act or omission of you, the Acquired Business
or any of your or their respective subsidiaries or affiliates. You shall not be
liable for any settlement of any Proceeding (or expenses solely in respect of
such settlement) effected without your consent (which consent shall not be
unreasonably withheld, delayed or conditioned but in any event not be required
during an event of default under the Existing Revolving Credit Agreement or, if
applicable, the Credit Documents), but if settled with your written consent (if
required), or if there is a final judgment against an Indemnified Person in any
such Proceeding, you agree to indemnify and hold harmless each Indemnified
Person to the extent and in the manner set forth above. You shall not, without
the prior written consent of the affected Indemnified Person (which consent
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened Proceeding against such Indemnified Person in respect of
which indemnity could have been sought hereunder by such Indemnified Person
unless such settlement (x) includes an unconditional release of such Indemnified
Person from all liability or claims that are the subject matter of such
Proceeding and (y) does not include any statement as to any admission of fault
or culpability. The obligations to indemnify each Indemnified Person and to pay
such legal and other expenses shall remain effective until the Closing Date, and
thereafter the indemnification and expense reimbursement obligations contained
herein shall automatically terminate and be superseded by those contained in the
definitive documentation for the Amendment or, if applicable, the New Revolving
Credit Facility pursuant to which the Company shall be liable for such
indemnification and expense reimbursement obligations as provided therein. No
party hereto shall be liable for any damages arising from the use by others of
the Information or other materials obtained through internet, DebtDomain,
SyndTrak, IntraLinks or similar information transmission systems in connection
with the solicitation of the Required Approvals, the Amendment or the New
Revolving Credit Facility, except to the extent any such damages are found in a
final non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of, or
material breach of this Commitment Letter or the Fee Letter by, such person (or
its controlled affiliates and controlling persons and their respective
directors, officers, employees, partners, advisors, agents and other
representatives); provided, nothing contained in this sentence shall limit your
indemnification and reimbursement obligations to the extent expressly set forth
herein. No Indemnified Person or any indemnifying person shall be responsible or
liable to any other party or any other person for any indirect, consequential,
punitive or special damages in connection with the Transaction, the solicitation
of the Required Approvals, the New Revolving Credit Facility, this Commitment
Letter, the Fee Letter or any other transaction contemplated by the foregoing.
The foregoing provisions of this paragraph shall be in addition to any rights
that any Indemnified Person may have at common law or otherwise.

5. Marketing Period.

You will afford us a marketing period of at least 20 consecutive business days
(the “Marketing Period”) following the earlier of (x) launch of the general
syndication of the Term Loan Facility (which launch will be deemed to occur on
the date of the initial meeting (including telephonically) of the prospective
Lenders) and (y) the delivery by the Borrower to the Lead Arrangers of the
Required Information. “Required Information” will mean the materials required to
be delivered pursuant to clauses (a) and (b) in paragraph 2 hereof.

 

7



--------------------------------------------------------------------------------

The Commitment Parties hereby acknowledge and agree that the Marketing Period
described in this Section 5 is not a condition to the obligation of the Initial
Lenders to fund the New Revolving Credit Facility.

6. Confidentiality and Sharing Information.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your affiliates officers, directors, employees, attorneys,
accountants and advisors who are directly involved in the consideration of this
matter and on a confidential and need-to-know basis, (b) as required by
applicable law or compulsory legal process or in connection with any pending
legal proceeding or regulatory review (in each case under this clause (b), you
agree, to the extent permitted by applicable law, to inform us promptly thereof)
or (c) to the extent that such information becomes publicly available other than
by reason of improper disclosure by you; provided that you may disclose this
Commitment Letter and the Fee Letter (but as to the Fee Letter, only to the
extent the Fee Letter has been redacted to delete all of the economic provisions
thereof) (i) to the Acquired Business, its affiliates and their respective
officers, directors, employees, attorneys, accountants, agents and advisors, in
each case who are directly involved in the consideration of this matter and on a
confidential and need-to-know basis, (ii) to any rating agencies, (iii) to
actual or prospective counterparties (or their advisors) to any swap or
derivative transaction relating to you or any of your affiliates or any of their
respective obligations, (iv) after your acceptance of this Commitment Letter and
the Fee Letter, in required filings with the Securities and Exchange Commission
and other applicable regulatory authorities and stock exchanges, (v) in
connection with any action or proceeding relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or the enforcement of any
rights hereunder or thereunder and (vi) as we may permit in writing.

We agree to hold all non-public information regarding you, the Acquired
Business, your and its affiliates and business, identified as such by you and
obtained by us in connection with the transactions contemplated hereby, in
accordance with our respective customary procedures for handling confidential
information of such nature, it being understood and agreed by you that, in any
event, we (a) may make disclosures of such non-public information (i) to our
affiliates and to our and our affiliates’ respective employees, legal counsel,
independent auditors and other experts or agents and advisors or to our current
or prospective financing sources and to other persons authorized by any of us to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this paragraph 6 (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential), (ii) to any actual or potential assignee, transferee, participant
or securitization party of any rights, benefits, interests and/or obligations
arising out of the New Revolving Credit Facility or to any direct or indirect
contractual counterparties (or the professional advisors thereto) in swap or
derivative transactions related to the New Revolving Credit Facility (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (iii) to (x) any rating agency in connection with
rating you, your subsidiaries or the New Revolving Credit Facility or (y) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the New Revolving Credit Facility,
(iv) as required or requested by any regulatory authority purporting to have
jurisdiction over any of us or any of our respective affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case the applicable Commitment Party shall, except with
respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory

 

8



--------------------------------------------------------------------------------

authority exercising examination or regulatory authority, promptly notify you,
in advance, to the extent lawfully permitted to do so), (v) to the extent
required by order of any court, governmental agency or representative thereof or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or judicial process (in which case, to the extent permitted by
law, the applicable Commitment Party agrees to inform you promptly thereof),
(vi) in connection with any action or proceeding relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or the
enforcement of any rights hereunder or thereunder, (vii) for purposes of
establishing a “due diligence” defense, (viii) with the consent of you, or
(ix) to the extent such information (x) becomes publicly available other than as
a result of a breach of this paragraph 6, (y) becomes available to us or any of
our respective affiliates on a non-confidential basis from a source other than
you, the Acquired Business, or your or their respective affiliates, or (z) is
independently developed by us or any of our respective affiliates; (b) after the
closing of the Transaction, may disclose the existence of the Amendment, or in
the event of an Amendment Failure, the Credit Documents and the information
about such Amendment or Credit Documents to market data collectors and similar
services providers to the lending industry (including without limitation for
league table designation purposes) and to service providers to us or any of our
respective affiliates in connection with the administration and management of
such Amendment or Credit Documents; and (c) after the closing of the
Transaction, we may (at our own expense) place advertisements in financial and
other newspapers and periodicals or on a home page or similar place for
dissemination of information on the Internet or worldwide web as we may choose,
and circulate similar promotional materials, in the form of a “tombstone” or
otherwise describing the names of you and your affiliates (or any of them), and
the amount, type and closing date with respect to the transactions contemplated
hereby. Our respective obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions contained in the
definitive documentation for the Amendment or, in the event of an Amendment
Failure, the definitive documentation for the New Revolving Credit Facility upon
the initial funding of the New Revolving Credit Facility.

You agree, on behalf of yourself and your affiliates, that all information
(including but not limited to the Projections) provided by or on behalf of you
and your affiliates to us in connection with soliciting the Required Approvals
or the New Revolving Credit Facility may be disseminated by or on behalf of us
and made available to prospective Lenders who have agreed to be bound by
customary confidentiality undertakings (including, “click-through” agreements),
all in accordance with our and our respective affiliates’ standard loan
syndication practices (whether transmitted electronically by means of a website,
e-mail or otherwise, or made available orally or in writing, including at
prospective Lender or other meetings). You hereby further authorize us to
download copies of your and the Acquired Business’ logos from their respective
websites and post copies thereof on a DebtDomain, SyndTrak, IntraLinks or
similar workspace and use such logos on any confidential information memoranda,
presentations and other marketing materials.

7. Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that any Commitment Party or its affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us or any of our respective affiliates is intended
to be or has been created in respect of any of the transactions contemplated by
this Commitment Letter, irrespective of whether we or any of our respective
affiliates has advised or is advising you on other matters, (b) the Commitment
Parties, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on the part of any Commitment Party, (c) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by the Commitment
Letter, (d) you have been advised that each Commitment Party is engaged in a
broad range of transactions that may involve interests that differ from your
interests and that none of the Commitment

 

9



--------------------------------------------------------------------------------

Parties has any obligation to disclose such interests and transactions to you by
virtue of any fiduciary, advisory or agency relationship, and (e) you waive, to
the fullest extent permitted by law, any claims you may have against any
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agree that none of the Commitment Parties shall have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. Additionally, you
acknowledge and agree that none of the Commitment Parties is advising you as to
any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. You shall consult with your own advisors concerning such matters
and shall be responsible for making your own independent investigation and
appraisal of the transactions contemplated hereby, and none of the Commitment
Parties shall have any responsibility or liability to you with respect thereto.
Any review by any Commitment Party of the Company, the Acquired Business, the
Transaction, the other transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of such
Commitment Party and shall not be on behalf of you or any of your affiliates.

8. PATRIOT Act Notification.

We hereby notify you that pursuant to the requirements of the USA PATRIOT
Improvement and Reauthorization Act, Title III of Pub. L. 109-177 (signed into
law March 9, 2009) (as amended from time to time, the “PATRIOT Act”), each of us
and each of the Lenders may be required to obtain, verify and record information
that identifies the Company and any other borrowers under the New Revolving
Credit Facility, which information includes the name, address, tax
identification number and other information regarding the Company and such other
borrowers that will allow us and the Lenders to identify the Company and such
other borrowers in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to us
and each Lender.

9. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each of the parties hereto
expressly agrees that the state or federal courts located in New York County,
State of New York shall have exclusive jurisdiction to hear and determine any
claims pertaining to this Commitment Letter and the Fee Letter or any
transaction relating hereto, any other financing related thereto, and any
investigation, litigation or proceeding related to or arising out of any such
matter and hereby submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and hereby waives any objection
which any of them may have based on lack of personal jurisdiction, improper
venue or inconvenient forum, provided, that, notwithstanding the preceding
sentence and the governing law provisions of this Commitment Letter and the Fee
Letter, it is understood and agreed that (a) the interpretation of the
definition of “Company Material Adverse Effect” and whether there shall have
occurred a “Company Material Adverse Effect,” (b) whether the Acquisition has
been consummated in accordance with the terms of the Acquisition Agreement (as
defined in Annex C) and (c) whether the Specified Acquisition Agreement
Representations (as defined in Annex C) are true and correct in all material
respects as of the Funding Date (or, with respect to such representations that
are qualified by materiality, material adverse effect or language of similar
effect are true and correct in all respects as of the Funding Date) and whether
the Company has the right to terminate its obligations, or decline to consummate
the Acquisition, under the Acquisition Agreement as a result of such
representations and warranties failing to be true and correct, shall be
determined in accordance with the laws of the State of Delaware without regard
to conflict of laws principles that may be applicable under conflicts of laws
principles (whether of the State of Delaware or any other jurisdiction). Each of
the parties hereto irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Letter, the Fee Letter,
the Transaction and the other transactions contemplated hereby and thereby or
the actions of any Commitment Party in the negotiation, performance or
enforcement hereof or thereof.

 

10



--------------------------------------------------------------------------------

10. Surviving Provisions.

Paragraphs 5-10 hereof shall (except as otherwise therein provided) remain in
full force and effect regardless of whether the definitive documentation with
respect to the Amendment or the Credit Documents are executed and delivered and
notwithstanding the termination of this Commitment Letter or any commitment or
undertaking of the Commitment Parties hereunder. In addition, in the event the
Credit Documents are executed and delivered, the provisions in paragraph 2
hereof shall survive until the Syndication Date.

11. Assignment; Amendments; Counterparts; Etc.

This Commitment Letter is not assignable by you (other than to affiliates
reasonably acceptable to the Commitment Parties in connection with the
structuring of the Transaction) without our prior written consent and is
intended to be solely for the benefit of the parties hereto and each Indemnified
Person. Any and all obligations of, and services to be provided by, the
Commitment Parties hereunder may be performed and any and all rights of the
Commitment Parties hereunder may be exercised by or through any of its
affiliates or branches. This Commitment Letter and the Fee Letter may not be
amended or waived except by an instrument in writing signed by the Commitment
Parties and you. This Commitment Letter and the Fee Letter may be executed in
counterparts which, when taken together, shall constitute one original. Delivery
of an executed counterpart of this Commitment Letter or the Fee Letter by
telecopier, facsimile or electronic format (i.e., “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among us, you and your affiliates with respect to
the New Revolving Credit Facility and supersedes all prior agreements and
understandings, whether written or oral, relating to the specific matters
hereof. Matters that are not covered or made clear in this Commitment Letter or
in the Fee Letter are subject to mutual agreement of the parties hereto. No
party has been authorized by any Commitment Party to make any oral or written
statements that are inconsistent with this Commitment Letter.

12. Acceptance and Termination.

This Commitment Letter and all commitments and undertakings of the Commitment
Parties hereunder will expire automatically and without further action or notice
and without further obligation to you at 5:00 p.m. (New York City time) on
August 1, 2017 unless you execute this Commitment Letter and the Fee Letter and
return them prior to that time to (i) BNP Paribas at 787 Seventh Avenue, New
York, New York 10019, Attention: Brendan Heneghan and (ii) Scotiabank at 250
Vesey Street, New York, New York 10281, Attention: Michael Grad. Thereafter, all
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest to occur of (a) August 1, 2018, unless the Closing Date occurs on
or prior thereto, (b) any time after the execution of the Acquisition Agreement
and prior to the consummation of the Transaction, the date of the termination of
the Acquisition Agreement (other than with respect to ongoing indemnities,
confidentiality provisions and similar provisions), and (c) the closing of the
Acquisition without the receipt of the Required Approvals or the use of the New
Revolving Credit Facility.

[remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Sincerely yours, BNP PARIBAS SECURITIES CORP. By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President BNP PARIBAS By:  

/s/ Brendan Heneghan

  Name: Brendan Heneghan   Title: Director By:  

/s/ Karim Remtoula

  Name: Karim Remtoula   Title: Vice President

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ Michael Grad

  Name: Michael Grad   Title: Director

 

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

Agreed and Accepted this 1st day of August, 2017 JACOBS ENGINEERING GROUP INC.
By:  

/s/ Kevin C. Berryman

  Name: Kevin C. Berryman   Title: Executive Vice President and Chief Financial
Officer

 

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Initial Lenders

   Commitments  

BNP Paribas

   $ 800,000,000  

The Bank of Nova Scotia

   $ 800,000,000  

Total

   $ 1,600,000,000  



--------------------------------------------------------------------------------

Execution Copy

Annex A

JACOBS ENGINEERING GROUP INC.

$1,600,000,000 Senior Unsecured Revolving Credit Facility

Summary of Terms and Conditions

This Summary of Terms and Conditions describes the principal terms of the New
Revolving Credit Facility referred to in the Commitment Letter of which this
Annex A is a part. All capitalized terms used but not defined herein have the
meanings given to them in the Commitment Letter.

 

Borrower:    Jacobs Engineering Group Inc. (the “Company”) and certain
subsidiaries of the Company (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and each, a “Borrower”). Joint Lead Arrangers and Joint
Bookrunners:    BNP Paribas Securities Corp (“BNPPSC”) and The Bank of Nova
Scotia (“Scotiabank”), in their capacities as Joint Lead Arrangers and Joint
Bookrunners (collectively, the “Lead Arrangers”). Administrative Agent:    BNP
Paribas (“BNPP”) in its capacity as administrative agent (the “Administrative
Agent”). Syndication Agent:    To be determined. Documentation Agent:    To be
determined. Lenders:    Such banks, financial institutions and other lenders
(including BNPP and Scotiabank, collectively, the “Lenders”) selected by the
Lead Arrangers. Transaction:    The acquisition (the “Acquisition”) of “Project
Charlotte” and its subsidiaries (the “Acquired Business”), the Term Loan
Facility, the Amendment or, if the Required Approvals are not obtained, the New
Revolving Credit Facility, the repayment of certain existing indebtedness of the
Acquired Business, and the payment of all related fees and expenses
(collectively, the “Transaction”). Closing Date:    The date on which all
conditions listed on the Conditions to Closing Schedule have occurred (the
“Closing Date”). Funding Date:    The date on which the Acquisition is
consummated and the initial funding of the New Revolving Credit Facility has
occurred (the “Funding Date”), but in any event no later than August 1, 2018
(the “Outside Date”). Revolving Credit Facility:    $1,600,000,000 senior
unsecured revolving credit facility (the “New Revolving Credit Facility”, and
the commitments under the New Revolving Credit Facility are referred to herein
as the “Commitments”, and the loans thereunder, together with (unless the
context otherwise requires) the Swing Line Loans (as defined below), the “New
Revolving Loans”).

 

A-1



--------------------------------------------------------------------------------

  

The New Revolving Credit Facility will include a $1,055,000,000 multicurrency
tranche (“Tranche 1”, and the commitments under Tranche 1 are referred to herein
as the “Tranche 1 Commitments” and the loans thereunder, the “Tranche 1 Loans)
and (ii) a $545,000,000 multicurrency tranche (“Tranche 2”, and the commitments
under Tranche 2 are referred to herein as the “Tranche 2 Commitments” and the
loans thereunder, the “Tranche 2 Loans).

 

A portion of the Tranche 1 Commitments, in amounts and on terms substantially
consistent with the Existing Revolving Credit Agreement, will be made available
to certain of the Borrowers by the Administrative Agent (in such capacity, the
“Swing Line Lender”) as swing line loans (the “Swing Line Loans”).

 

A portion of the Tranche 1 Commitments, in amounts and on terms substantially
consistent with the Existing Revolving Credit Agreement, will be made available
to certain of the Borrowers by the Administrative Agent (and each other
consenting Lender that is acceptable to the Company and the Administrative Agent
(each, an “Issuing Lender”)) for the issuance of letters of credit (“Letters of
Credit”).

Increase in Commitments:

   The New Revolving Credit Facility will permit the Borrowers to increase
Commitments under the New Revolving Credit Facility in amounts and on terms
substantially consistent with the Existing Revolving Credit Agreement.

Credit Documents:

   The definitive financing documentation for the New Revolving Credit Facility
(the “Credit Documents”) will contain conditions to borrowing, representations,
warranties, financial, affirmative and negative covenants and events of default,
in each case, with customary exceptions, qualifications, baskets, grace periods
and thresholds to be mutually agreed, as set forth in this Term Sheet and as are
usual and customary for financings of this kind and such other terms as may be
mutually agreed; it being understood and agreed that the terms and conditions of
the Credit Documents will be substantially consistent with the terms and
conditions of the Existing Revolving Credit Agreement, as modified to
incorporate the Required Approvals (the “Amended Revolving Credit Agreement”).

Purpose/Use of Proceeds:

   Proceeds will be used to fund the Transaction, including to refinance all
amounts outstanding under the Existing Revolving Credit Agreement.

Availability:

   Amounts available under the New Revolving Credit Facility may be borrowed,
repaid and reborrowed on and after the Funding Date until the maturity date. If
the New Revolving Loans have not been funded on or prior to the earlier of
(a) the date of termination of the Acquisition Agreement in accordance with its
terms and (b) the Outside Date (such earlier date, the “Termination Date”), the
New Revolving Credit Facility shall be permanently cancelled.

 

A-2



--------------------------------------------------------------------------------

Maturity:    Same as the revolving credit commitments under the Existing
Revolving Credit Agreement. Guarantees:    Substantially consistent to the
guarantees under the Existing Revolving Credit Agreement. Interest Rate:   

At the Borrowers’ option, the New Revolving Loans will bear interest as follows:

 

•    Adjusted Eurodollar Rate plus the Applicable Margin, or

 

•    Base Rate plus the Applicable Margin.

 

As used herein, the terms “Adjusted Eurodollar Rate” and “Base Rate” will have
meanings customary and appropriate for financings of this type (including with
respect to statutory reserve requirements), and the basis for calculating
accrued interest and the interest periods for New Revolving Loans bearing
interest based upon the Adjusted Eurodollar Rate (“Eurodollar Loans”) will be
customary and appropriate for financings of this type; provided, that the
Adjusted Eurodollar Rate shall be no less than zero. In no event will New
Revolving Loans bearing interest based upon the Base Rate (“Base Rate Loans”) be
less than the sum of (a) the one-month Adjusted Eurodollar Rate (after giving
effect to any “floor”) plus (b) the difference between the applicable stated
margin for Eurodollar Loans and the applicable stated margin for Base Rate
Loans. Each Swing Line Loan will be outstanding only as a Base Rate Loan.

 

As used herein, the term “Applicable Margin”, means the following percentage per
annum, based upon the following Consolidated Leverage Ratio level:

 

Consolidated Leverage Ratio

   Eurodollar Loans     Base Rate Loans  

£ 1.25:1.00

     1.000 %      0.000 % 

> 1.25:1.00 but < 1.75:1.00

     1.250 %      0.250 % 

³ 1.75:1.00 but < 2.25:1.00

     1.375 %      0.375 % 

³ 2.25:1.00

     1.500 %      0.500 % 

 

   After the occurrence and during the continuance of a payment or bankruptcy
event of default, interest on all amounts then outstanding will accrue at the
following rates: (a) with respect to obligations other than Tranche 2 Loans and
Letter of Credit Fees, (x) the Base Rate plus (y) the Applicable Margin, if any,
applicable to Base Rate Loans (iii)

 

A-3



--------------------------------------------------------------------------------

  

plus an additional two percentage points (2.00%) per annum, provided, however,
that with respect to Eurodollar Loans, the default rate shall be an otherwise
applicable rate plus 2% per annum. (b) with respect to the Tranche 2 Loans,
(x) the otherwise applicable rate (or if no such rate, then by reference to the
Base Rate) plus (y) an additional two percentage points (2.00%) per annum and
(c) with respect to Letter of Credit Fees, a rate equal to (x) the Applicable
Margin plus (y) an additional two percentage points (2.00%) per annum.

 

For purposes of determining the Applicable Margin described above and Fees
described below, Consolidated Leverage Ratio, Consolidated Net Income and
Consolidated EBITDA will be defined in a manner substantially consistent with
the Existing Revolving Credit Agreement (without giving effect to any amendments
or modification to the definitions of Consolidated Net Income or Consolidated
EBITDA as described herein).

Interest Payments:    Quarterly for Base Rate Loans; except as set forth below,
on the last day of selected interest periods (which will be one, two, three and
six months (or, if available, twelve months, with the consent of all affected
Lenders), for Eurodollar Loans (and at the end of every three months, in the
case of interest periods longer than three months); and upon prepayment (to the
extent accrued on the amount being prepaid), in each case payable in arrears and
computed on the basis of a 360-day year (365/366 day year with respect to Base
Rate Loans). Fee:   

Commitment Fees: Payable to the Lenders under the New Revolving Credit Facility
equal to (x) 0.100% per annum, times (y) the daily average undrawn portion of
the New Revolving Credit Facility (reduced by the amount of Letters of Credit
issued and outstanding), with step- ups to (i) 0.150% per annum based on a
Consolidated Leverage Ratio of greater than 1.25:1.00, but less than 1.75:1.00,
(ii) 0.200% per annum based on a Consolidated Leverage Ratio of equal to or
greater than 1.75:1.00, but less than 2.25:1.00 and (iii) 0.250% per annum based
on a Consolidated Leverage Ratio of greater than 2.25:1.00.

 

Letter of Credit Fees: Payable to Lenders under the New Revolving Credit
Facility equal to (a) in the case of Financial Credits (as defined in the
Existing Revolving Credit Agreement): (x) the applicable margin then in effect
for Eurodollar Loans under the Revolving Facility, times (y) the daily average
maximum amount available under all issued and undrawn Letters of Credit and
(b) in the case of Performance Credits (as defined in the Existing Revolving
Credit Agreement): (x) 0.625% per annum, times (y) the daily average maximum
amount available under all issued and undrawn Letters of Credit, with step-ups
to (i) 0.750% per annum based on a Consolidated Leverage Ratio of greater than
1.25:1.00, but less than 1.75:1.00, (ii) 0.875% per annum based on a
Consolidated Leverage Ratio of equal to or greater than 1.75:1.00, but less than
2.25:1.00, and (iii) 1.000% per annum based on a Consolidated Leverage Ratio of
greater than 2.25:1.00.

 

A-4



--------------------------------------------------------------------------------

  

Each of the foregoing fees will be computed on the basis of a 360-day year and
actual days elapsed and will accrue and be payable quarterly in arrears.

 

In addition, the Borrowers will pay to each Issuing Lender certain other
customary fees assessed with respect to each Letter of Credit issued thereby.

Other Fees:    See separate confidential Fee Letter. Amortization:    Payable at
maturity (no required amortization). Voluntary Prepayments:    Voluntary
prepayments may be made subject to provisions substantially consistent with
those under the Existing Revolving Credit Agreement. Representations and
Warranties:    Substantially consistent with the Existing Revolving Credit
Agreement. Financial Definitions:    See Annex D for the definitions of
Consolidated Net Income and Consolidated EBITDA, solely for the purpose of
testing compliance with the Consolidated Leverage Ratio and Consolidated Net
Worth. Financial Covenants:   

Substantially consistent with the Existing Revolving Credit Agreement, except
the level of the Consolidated Leverage Ratio test shall be modified as follows:

 

a.      with respect to any fiscal quarter ending on or prior to the one year
anniversary of the Closing Date, 3.25:1.00; and

 

b.      thereafter, 3.00:1.00;

 

provided that, at the request of the Company following a material Permitted
Acquisition (other than the Acquisition), such level shall be increased to
3.50:1.00 for a period of twelve months (“Elevated Compliance Period”); provided
further, that the Consolidated Leverage Ratio shall be brought within the
3.00:1:00 level required by the Consolidated Leverage Ratio test for one full
fiscal quarter period prior to any subsequent Elevated Compliance Period.

Affirmative Covenants:    Substantially consistent with the Existing Revolving
Credit Agreement. Negative Covenants:    Substantially consistent with the
Existing Revolving Credit Agreement. Events of Default:    Substantially
consistent with the Existing Revolving Credit Agreement. Conditions Precedent to
the Closing Date:    The conditions to the closing of the New Revolving Credit
Facility on the Closing Date will be subject only to those conditions listed in
the Conditions to Closing Schedule. Conditions Precedent to the Borrowings and
Issuances on the Funding Date:    The conditions to the initial funding of the
New Revolving Credit Facility and the issuances of any Letters of Credit on the
Funding Date will be subject only to those conditions listed in the Conditions
to Funding Schedule.

 

A-5



--------------------------------------------------------------------------------

Conditions Precedent to Subsequent Borrowings and Issuances:    Substantially
consistent with the Existing Revolving Credit Agreement. Assignments and
Participations:    Substantially consistent with the Existing Revolving Credit
Agreement. Amendments and Waivers:    Substantially consistent with the Existing
Revolving Credit Agreement. Taxes; Yield Protection; “EU Bail-In”:   

The Credit Documents will provide that all payments are to be made free and
clear of any taxes, imposts, assessments, withholdings or other deductions
whatsoever, subject in each case to customary exceptions.

 

The Borrowers will indemnify the Lenders against customary Eurodollar Rate
breakage costs as well as all increased costs of capital resulting from reserve
requirements or otherwise imposed, in each case subject to customary increased
costs, capital adequacy and similar provisions to the extent not taken into
account in the calculation of the Base Rate or Adjusted Eurodollar Rate. The
Credit Documents will include customary “EU Bail-In” provisions.

Non-Consenting and Defaulting Lenders:    Substantially consistent with the
Existing Revolving Credit Agreement. Indemnity and Expenses:    Substantially
consistent with the Existing Revolving Credit Agreement. Governing Law and
Forum:    New York. Counsel to Lead Arrangers and Administrative Agent:   
Winston & Strawn LLP.

 

A-6



--------------------------------------------------------------------------------

Annex B

Schedule of Conditions Precedent to the New Revolving Credit Facility on the
Closing Date

This Schedule of Conditions Precedent to the New Revolving Credit Facility sets
forth the conditions to closing the New Revolving Credit Facility on the Closing
Date and is the Conditions to Closing Schedule referred to in the Commitment
Letter of which this Annex B is a part. Certain capitalized terms used herein
are defined in the Commitment Letter, the Summary of Terms and Conditions
attached thereto as Annex A and the Conditions to Funding Schedule attached
thereto as Annex C.

 

1. Representations and Warranties. Each of the representations and warranties
made by Borrowers set forth in the Credit Documents relating to (a) existence,
qualification and power (as to the execution, delivery and performance of the
applicable Credit Documents); (b) authorization (as to the execution, delivery,
and performance of the applicable Credit Documents); (c) binding effect and
enforceability of the Credit Documents; (d) no conflicts of the Credit Documents
with charter documents or applicable law; (e) margin regulations and Investment
Company Act, (f) use of proceeds not violating OFAC, PATRIOT ACT or FCPA;
(g) solvency; (h) status of the New Revolving Credit Facility as senior debt and
(i) no payment, financial covenants (tested on a standalone (non-pro-forma)
basis and without giving effect to the Acquisition or any indebtedness incurred
in connection with the Acquisition) or bankruptcy Event of Default (the
“Specified Representations”) shall be true and correct in all material respects
as of the Closing Date (provided any such representations that are qualified by
materiality, material adverse effect or language of similar effect shall be true
and correct in all respects as of the Closing Date).

 

2. Credit Documents. The Borrowers and all other relevant parties will have
executed and delivered the applicable Credit Documents.

 

3. Financial Information. The Lead Arrangers will have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Company as of the last day of and for the three
most recently completed fiscal years ended at least 90 days prior to the Closing
Date, and the Lead Arrangers hereby acknowledge receipt of such financial
statements for the 2016 fiscal year of the Company; (b) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Company as of the last day of and for each subsequent fiscal
quarter (other than the fourth fiscal quarter of the fiscal year of the Acquired
Business) ended at least 45 days prior to the Closing Date, and the Lead
Arrangers hereby acknowledge receipt of such financial statements for the fiscal
quarter ending on March 31, 2017; (c) pro forma balance sheet and income
statements of the Company as of and for the twelve-month period ending on the
last day of the most recently completed four fiscal quarter period for which
financial statements have been delivered pursuant to this paragraph, prepared
after giving effect to the Transaction as if the Transaction had occurred as of
such date (in the case of the balance sheet) or at the beginning of such period
(in the case of such statement of income); and (d) financial projections
prepared by the Company and its subsidiaries on an annual basis thereafter to
and including 2017, 2018, 2019 and 2020, which financial projections are in form
and substance reasonably satisfactory to the Lead Arrangers, and the Lead
Arrangers hereby acknowledge receipt of financial projections which satisfy the
requirements of this paragraph 3(d).

 

4. Fees and Expenses. All fees and expenses related to the Transaction payable
to the Lead Arrangers, the Administrative Agent, the Lenders and third party
service providers that are specifically required to be paid on the Closing Date
by the Term Sheet and under the Commitment Letter and the Fee Letter shall have
been paid.

 

B-1



--------------------------------------------------------------------------------

5. Closing Deliverables. The Company will have delivered the following:
(a) customary evidence of authorization of the Credit Documents; (b) customary
officer’s certificates; (c) good standing certificates (to the extent
applicable) in the jurisdiction of organization of the Borrowers; (d) a
customary solvency certificate on a consolidated basis from the chief financial
officer of the Company; and (e) customary legal opinions. So long as requested
by the Administrative Agents at least ten business days prior to the Closing
Date, the Administrative Agent will have received, no later than five business
days prior to the Closing Date, all documentation and other information
reasonably necessary for reasonably satisfactory compliance with applicable know
your customer and anti-money laundering rules and regulations and the PATRIOT
Act.

 

B-2



--------------------------------------------------------------------------------

Annex C

Schedule of Conditions Precedent to the New Revolving Credit Facility on the
Funding Date

This Schedule of Conditions Precedent to the New Revolving Credit Facility sets
forth the conditions to the initial availability and borrowing of the New
Revolving Credit Facility on the Funding Date and is the Conditions to Funding
Schedule referred to in the Commitment Letter of which this Annex C is a part.
Certain capitalized terms used herein are defined in the Commitment Letter, the
Summary of Terms and Conditions attached thereto as Annex A and the Conditions
to Closing Schedule attached thereto as Annex B.

 

1. Concurrent Transactions. Concurrent with or prior to the initial availability
of and borrowing under New Revolving Credit Facility on the Funding Date, the
following will occur:

(a) The Company and each other party to the Term Loan Credit Facility shall have
executed and delivered the Term Loan Credit Facility Documentation on terms
consistent with the Term Loan Facility Commitment Letter and otherwise
reasonably satisfactory to the Commitment Parties.    

(b) The Acquisition will have been consummated in accordance with the terms of
the Agreement and Plan of Merger dated as of the date of the Commitment Letter,
among the Company, the Charlotte entity specified therein and the other parties
thereto (as amended, supplemented, or otherwise modified in accordance with this
paragraph 2(b), the “Acquisition Agreement”), which will be in form and
substance reasonably satisfactory to the Lead Arrangers (and the Lead Arrangers
hereby acknowledge that the Acquisition Agreement delivered to them as of
August 1, 2017 is satisfactory), and all conditions precedent for the Company to
the consummation of the Acquisition, as set forth in the Acquisition Agreement,
will have been satisfied in all material respects without any waiver, amendment,
supplement or other modification that is materially adverse to the Lenders
unless the Lead Arrangers will have consented thereto; provided that (x) any
change in the definition of “Company Material Adverse Effect” (as defined in the
Acquisition Agreement) and (y) any materially adverse modifications to any of
the following provisions contained in Sections 7.3, 8.9, 8.12 and 8.15 of the
Acquisition Agreement that relate to the Administrative Agent’s or any Lender’s
liability, jurisdiction, or status as a third party beneficiary under the
Acquisition Agreement, in each case, shall be deemed to be materially adverse to
the interest of the Lenders.

 

2. Representations and Warranties.

(a) Each of the Specified Representations shall be true and correct in all
material respects as of the Funding Date (provided any such representations that
are qualified by materiality, material adverse effect or language of similar
effect shall be true and correct in all respects as of the Funding Date).

(b) Each of the representations and warranties made by the Acquired Business in
the Acquisition Agreement as are material to the interests of the Lenders (the
“Specified Acquisition Agreement Representations”) shall be true and correct in
all material respects as of the Funding Date (provided any such representations
that are qualified by materiality, material adverse effect or language of
similar effect shall be true and correct in all respects as of the Funding
Date), but only to the extent that Company has the right to terminate its
obligations, or decline to consummate the Acquisition, under the Acquisition
Agreement as a result of such representations and warranties failing to be true
and correct.

 

C-1



--------------------------------------------------------------------------------

3. No Material Adverse Change. Since the date of the Acquisition Agreement,
there has not occurred any change, event, development, condition, occurrence or
effect or state of facts that has had a Company Material Adverse Effect (as
defined in the Acquisition Agreement).

 

4. Financial Information. The Lead Arrangers will have received (a) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquired Business as of the last day of and for the
three most recently completed fiscal years ended at least 90 days prior to the
Funding Date, and the Lead Arrangers hereby acknowledge receipt of such
financial statements for the 2014, 2015, and 2016 fiscal years of the Acquired
Business; and (b) unaudited consolidated balance sheets and related statements
of income, stockholders’ equity and cash flows of the Acquired Business as of
the last day of and for each subsequent fiscal quarter (other than the fourth
fiscal quarter of the fiscal year of the Acquired Business) ended at least 45
days prior to the Funding Date, and the Lead Arrangers hereby acknowledge
receipt of such financial statements for the fiscal quarter ending on March 31,
2017;

 

5. Fees and Expenses. All fees and expenses related to the Transaction payable
to the Lead Arrangers, the Administrative Agent, the Lenders and third party
service providers that are specifically required to be paid on the Funding Date
by the Term Sheet and under the Commitment Letter and the Fee Letter shall have
been paid.

 

6. Funding Deliverables. The Administrative Agent shall have received an
executed notice of borrowing for the funding of the New Revolving Credit
Facility and reasonably satisfactory confirmation of arrangements for the
repayment of and release of liens with respect to all existing third-party
indebtedness for borrowed money of the Borrowers and the Acquired Business
(except for Permitted Surviving Debt).

 

7. Funding Date. The Funding Date will have occurred on or prior to the
Termination Date.    

 

C-2



--------------------------------------------------------------------------------

Annex D

Consolidated Net Income and Consolidated EBITDA Definitions

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its

Subsidiaries as determined in accordance with GAAP.

“Consolidated EBITDA” means, for any period, an amount determined for the
Company and its Subsidiaries on a consolidated basis equal to:

(a) Consolidated Net Income for such period, plus,

(b) the following to the extent deducted in calculating such Consolidated Net
Income, the sum, without duplication, of amounts for:

 

  i. Consolidated Interest Charges,

 

  ii. the provision for Federal, state, local and foreign income taxes payable
by the Company and its Subsidiaries,

 

  iii. depreciation and amortization,

 

  iv. any extraordinary, unusual, infrequent or non-recurring losses,

 

  v. any costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings, operating expense reductions,
restructuring, severance, business optimization, integration, transition,
decommissioning, lease termination payments, consolidation and other
restructuring costs, charges, accruals, reserves or expenses in an amount not to
exceed (i) with respect to any four-fiscal quarter period the last day of which
is on or prior to the first anniversary of the consummation of the Charlotte
Acquisition (x) $200,000,000 in the aggregate in respect of any such cash costs,
charges, accruals, reserves or expenses attributable to Company and its
Subsidiaries (other than the Acquired Business) and (y) $200,000,000 in the
aggregate in respect any such cash costs, charges, accruals, reserves or
expenses attributable to the Acquired Business, and (ii) with respect to any
four-fiscal quarter period the last day of which is after the first anniversary
of the consummation of the Charlotte Acquisition, the greater of (x) 10% of
Consolidated EBITDA (calculated prior to giving effect to any adjustment
pursuant to this clause) and (y) $100,000,000, in the aggregate in respect any
such cash costs, charges, accruals, reserves or expenses attributable to the
Company and its Subsidiaries (including the Acquired Business), provided that,
in calculating the amount of cash costs, charges, accruals, reserves or expenses
attributable to the Company and its Subsidiaries (including the Acquired
Business) for purposes of this clause (b)(v)(ii), any amount of cash costs,
charges, accruals, reserves or expenses attributable to the Company and its
Subsidiaries (including the Acquired Business) included pursuant to clause
(b)(v)(i)(x) or (y) above during such four fiscal quarter period shall count
towards the limit described in this clause (b)(v)(ii),

 

  vi. fees and expenses in connection with the Acquisition and the related
transactions contemplated by the Acquisition Agreement (including fees and
expenses related to the Amendment, the New Revolving Credit Facility and the
entry into the Term Loan Credit Agreement),

 

  vii. fees and expenses incurred during such period in connection with any
proposed or actual equity issuance or any proposed or actual issuance or
incurrence of any Indebtedness, or any proposed or actual Acquisitions,
Investments or Dispositions, including any financing fees and any merger and
acquisition fees,

 

D-1



--------------------------------------------------------------------------------

  viii. any losses during such period resulting from the sale or Disposition of
any assets of, or the discontinuation of any operations of, in each case, the
Company or any Subsidiary,

 

  ix. non-cash charges and expenses that are either (a) related to stock option
awards or other equity compensation, (b) in connection with any Acquisition,
Investment or Disposition or (c) impairment charges,

 

  x. any other non-cash charges or expenses (provided, that any cash payment
made with respect to any such non-cash charge shall be subtracted in computing
Consolidated EBITDA during the period in which such cash payment is made), and

 

  xi. any cash or non-cash charges related to project losses in an aggregate
amount not to exceed $50,000,000 for the twelve month period following the
consummation of the Charlotte Acquisition, minus,

(c) without duplication and to the extent included in arriving at such
Consolidated Net Income, any extraordinary, unusual, infrequent or non-recurring
gains for such period,

provided, however, that if there has occurred a Permitted Acquisition,
Investment or Disposition during the relevant period, Consolidated EBITDA shall
be calculated, at the option of the Company, on a pro forma basis after giving
effect to such Permitted Acquisition, Investment or Disposition as if such
Permitted Acquisition, Investment or Disposition occurred on the first day of
such period, and

provided, further, that Consolidated EBITDA may, at the option of the Company,
be further adjusted for any pro forma adjustments that are made in accordance
with the SEC pro forma reporting rules under the Securities Exchange Act of
1934.

 

D-2